Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed November 02, 2020 is acknowledged and has been entered. Claims 2-3, 6-7 and 9 have been cancelled. Claims 16-17 are withdrawn. Claims 1, 4-5, 8 and 10-17 are pending. Claims 1, 4-5, 8 and 10-15 are under examination in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al, US 2011/0245659 A1, herein after Ma, in view of Vignon et al., WO 2011/138698 A1, hereinafter Vignon, further in view of Pelissier et al., US 2010/0298705 A1, hereinafter Pelissier.

Claim 1. Ma teaches a tool navigation system, comprising: 
“an ultrasound probe configured to generate an acoustic image plane for scanning an anatomical region” ([0038]: FIG.1a: imaging transducer 21, such as may comprise an ultrasound transducer or other imaging transducer configuration, obtains imaging information from an imaging area or volume, shown here as image plane 16, within an object); 
“an ultrasound scanner operatively connected to the ultrasound probe, the ultrasound scanner being configured to generate an ultrasound image of the anatomical region” ([0038]: in operation, imaging transducer 21, typically operable in combination with a host system unit such as may comprise an ultrasound system unit or other appropriate system unit, is used to provide an image of features of the object beneath surface 12); 
“an interventional tool configured to be insertable and navigated within the anatomical region relative to the acoustic image plane, said interventional tool having a distal tip” ([0039]: instrument 14 (e.g., a biopsy needle or other instrument) within the object, such as to dispose tip 18 at or in a desired target); 
“at least one transducer connected to the interventional tool” ([0040]: position transducer 22, mounted on instrument 14, may comprise a transmitter providing a positioning signal for reception by position transducer 23 which in this case would comprise a receiver); wherein
“at least one tracking signal is communicated between the ultrasound probe and the at least one transducer of the interventional tool, said at least one tracking signal being indicative of a distance of the interventional tool relative to the acoustic image plane as the interventional tool is navigated within the anatomical region” ([0040]: position transducer 22 and 23 are adapted to operate cooperatively to provide information regarding the position of the instrument 14 relative to imaging transducer 21; [0045]: a position transducer pair (e.g., transmitter/receiver pair) of embodiments can be tuned to each other such that signals from other instruments are not acted upon; [0059]: FIGS.2b-2c, the relationship between the linear distance difference on the sensor, and the corresponding linear distance difference along the path of instrument 14 is shown; FIGS.4a-4b; and [0096]: Eq. 15 and 16, information such as the instrument tip distance from the image plane along the y axis and/or from the imaging transducer face along the z axis may be provided); 
“a tool tracker operatively connected to the transducer to track the distance of the interventional tool relative to the acoustic image plane” ([0058]: in operation, the location of instrument 14, or a portion thereof (e.g., tip 18) is calculated using position information obtained using position transducers 22 and 23; [0059]: FIGS.2b-2c, the relationship between the linear distance difference on the sensor, and the corresponding linear distance difference along the path of instrument 14 is shown; FIGS.4a-4b; and [0096]: Eq. 15 and 16, information such as the instrument tip distance from the image plane along the y axis and/or from the imaging transducer face along the z axis may be provided), and 
“an image navigator operatively connected to the ultrasound scanner and the tool tracker to display a graphical icon on the ultrasound image of the anatomical region as generated by the ultrasound scanner for illustrating a tracking by the tool tracker of the distance of the interventional tool relative to the acoustic image plane” (FIGS.1d and 1f; [0051]: FIG.1c: the situation where instrument 14 has been inserted in to the object sufficiently such that tip 18 has advanced to coincide with image plane 16…FIG.1d: predicted intersection pipi 101 and instrument pip 102 are concentrically overlapping. In operation, a clinician monitors instrument pip 102 as instrument 13 is advancing through instrument guide 13 until instrument pip 102 is disposed in a predetermined relationship with predicted intersection pip 101; and [0052]: FIG.1c: instrument 14 is inserted further into the object than shown in FIG.1C, tip 18 will traverse image plane 16 as shown in FIG. 1e; FIG.1f: instrument pip 102 will diverge below predicted intersection pip 101 on image 100…as instrument 14 is inserted further into the object and tip 18 passes image plane 16 alone a diagonal in the instrument plane represented by line 103, image pip 102 will move deeper down into the object and away from image plane 16; and FIG.5: No.511: signal processing, graphic generation and overlay generation), wherein 
“the image navigator is configured to modulate at least one aspect of the graphical icon responsive to the distance of the interventional tool relative to the acoustic image plane as tracked by the tool tracker” (Comparing FIG.1d and 1f: when the tip 18 coincide with image plane 16, the instrument pip 102 and the predicted intersection pip 101 overlap; whereas when tip 18 passes image plane 16, instrument pip 102 diverges below predicted intersection pip 101; and [0047]: embodiment of the invention may provide a predicted intersection pip or other target designator appearing differently than illustrated in FIG. 1b, such as may have a distinctive color and/or shape denoting the desired target location) - as the distance of the interventional tool relative to the acoustic image plane is calculated based on the geometric relationship between the image plane and on the interventional tool, different target location would result in different distances of the interventional tool relative to the acoustic image plane; therefore the graphical icon responses to the different distances with distinctive color and/or shape; wherein
“the at least one aspect of the graphical icon includes at least one of a size, a shape and a color of the graphical icon” ([0047]: embodiment of the invention may provide a predicted intersection pip or other target designator appearing differently than illustrated in FIG. 1b, such as may have a distinctive color and/or shape denoting the desired target location; [0047]: embodiment of the invention may provide a predicted intersection pip or other target designator appearing differently than illustrated in FIG. 1b, such as may have a distinctive color and/or shape denoting the desired target location; and [0114]: the graphical objects of the superimposed overlay (e.g., graphical instrument designator 402 and projected line 403) can have a particular shape, color, etc. as desired) - as the distance of the interventional tool relative to the acoustic image plane is calculated based on the geometric relationship between the image plane and on the interventional tool, different target location would result in different distances of the interventional tool relative to the acoustic image plane; therefore the graphical icon responses to the different distances with distinctive color and/or shape, and wherein
“the image navigator is configured to modulate the at least one aspect of the graphical icon as a function of the distance” (Comparing FIG.1d and 1f: when the tip 18 coincide with image plane 16, the instrument pip 102 and the predicted intersection pip 101 overlap; whereas when tip 18 passes image plane 16, instrument pip 102 diverges below predicted intersection pip 101; and [0047]: embodiment of the invention may provide a predicted intersection pip or other target designator appearing differently than illustrated in FIG. 1b, such as may have a distinctive color and/or shape denoting the desired target location).

Ma does not explicitly teach (1) the at least one transducer connected to the interventional tool is an ultrasound transducer; (2) the at least one transducer is 

However, in an analogous internal positioning of an interventional tool field of endeavor, Vignon teaches
(1) the at least one further transducer connected to the interventional tool is an ultrasound transducer (claim 9: said device comprising a plurality of tracking transducers that includes said object, each of the plurality serving as a source, or each serving as a receiver, of said transmissive ultrasound, each being attached to an interventional tool);
(2) the at least one further transducer is disposed on the distal tip of the interventional tool, and is insertable with the interventional tool within the anatomical region (p.14, ll.16-17: FIG.7 shows an interventional tool 710 with two transmitters 720, 730 attached and located mutually apart; and FIG.7 shows that the two transmitters 720 and 730 are attached to the distal tip of the interventional tool such that these transducers are insertable with the interventional tool within the anatomical region); 
FIG.1: signal communication between the transmitter 110 at location P to the imaging array elements 102, and FIG. 3: signal communication between the receiver on catheter and the imaging array elements; as the imaging array elements are ultrasound transducer array elements, the signal communicated between the transducers on the catheter and on the probes is an ultrasound tracking signal); and 
(4) the tool tracker is operable to estimate the distance of the interventional tool relative to the acoustic image plane as a function of an amplitude of the at least one ultrasound tracking signal (p.6, line 31 to p.7, line 4: each element 104 measures continually the amplitude of the return ultrasound. For each element 104, the time until a maximum of that measurement, i.e., the “round-trip time of flight” is indicative of the total flight distance; FIG.1: the distance between the element 104 to the transmitter P; FIG.3: the distance between the array elements to the receiver on catheter P; and p.14, ll.16-21: FIG.7: the two transmitters 720 and 730 may be two or more transmitters or, alternative two or more receivers) – hence, the distance estimated in Ma is as a function of an amplitude of the tracking signal when Ma and Vignon are combined. The distance refers to the distance between the imaging transducer array elements to the transmitter/receivers on the tip portion of the interventional tool. Considering (1) the point P of FIGS. 1 and 3 refers to the transmitter or the receiver that is located on the interventional tool as taught in p.14, ll.16-21; and (2) the image transducer array is the starting of the acoustic imaging plane (referring to Ma, FIG.1, the imaging plane 16 extends from the ultrasound transducer array 12), i.e., the edge of the imaging plane, such a distance is of the interventional tool relative to the acoustic image plane as claimed.
In regard to (5) “the modulation is a function of at least one of an amplitude and a signal-to-noise ratio of the at least one ultrasound tacking signal”, since Ma teaches the modulation as a function of the distance, and Vignon teaches that the distance of the interventional tool relative to the acoustic image plane as a function of an amplitude of the at least one ultrasound tracking signal (feature (4) above, Ma and Vignon combined teaches that the modulation is a function of the distance that is a function of an amplitude of the at least one ultrasound tracking signal. Ma and Vignon combined thus reads on the feature (5). 
 
  Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma employ such features of (1) the at least one further transducer connected to the interventional tool is an ultrasound transducer; (2) the at least one further transducer is disposed on the distal tip of the interventional tool, and is insertable with the interventional tool within the anatomical region; (3) the tracking signal being communicated between the ultrasound probe and the interventional tool is an ultrasound tracking signal; (4) said tool tracker being configured to estimate the distance of the interventional tool relative to the acoustic image plane as a function of an amplitude of the at least one tracking signal; and (5) the modulation is a function of at least one of an amplitude and a signal-to-noise ratio of the at least one ultrasound tacking signal, as taught in Vignon for the advantage of “allow[ing] reliably and precisely identifying the position and orientation of an interventional tool or catheter with respect to the surrounding tissue, which is extremely useful for visualization of the surgical procedure, and often a difficult task using standard ultrasound imaging along”, as suggested in Vignon, p.14, ll.18-21.

In regard to (6), the modulation of the graphical icon is a monotonic modulation, neither Ma nor Vignon teaches such a feature.
However, in an analogous graphical icon modulation field of endeavor, Pelissier teaches a monotonic modulation of the graphical icon in [0155]: FIG.3: Marker 32 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment, such as, for example, the distance between marker 32 and the tip of needle 21. For example, marker 32 be displayed in a color that transition a spectrum from green to red when the tip of the needle 21 nears the plane of image 23. N some embodiments, maker 32 comprises a circle, the diameter of the circle varying according to the distance between the tip of the needle and the plane of the image. Some embodiments comprise that relates a coded appearance characteristic of marker 32 to distance between the tip of the needle 21 and marker 32; and FIG.3: the scale bar 33.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma and Vignon combined employ such a feature of a monotonic modulation of the at least one aspect of the graphical icon as taught in Pelissier for the advantage help[ing] a user to visualize the relative locations of needle and a targeted abnormality or other location within a patient”, as suggested in Pelissier, [0153].

Claim 4. Ma, Vignon and Pelissier combined teaches all the limitation of claim 1, including the feature of “a tracking signal communicated between the ultrasound probe and the transducer” (Ma: [0040], [0045], and [0059]. FOGS.2b-2c and FIGS. 4a-4b and [0096]); “the transducer being an ultrasound transducer” (Vignon: claim 9); and “the tracking signal being an ultrasound tracking signal” (Vignon: p.14, ll.16-17, FIGS.1, 3 and 7).
Ma further teaches that
“the tool tracker is configured to measure a time of flight of the tracking signal between the ultrasound probe and the interventional tool ([0019]: by knowing both the angle of attach of the instrument with respect to the transducer and the structural dimensions of the instrument, embodiments of the invention operate to calculate the position at any time of any desired portion of the instrument (e.g., the instrument tip)) – as the position at any time of any desired portion of the instrument may be calculated, it implicitly teaches that a time of flight of the tracking signals may be measured.

Claim 5. Ma, Vignon and Pelissier combined teaches all the limitation of claim 1, including the feature of “a tracking signal communicated between the ultrasound probe and the transducer” (Ma: [0040], [0045], and [0059]. FOGS.2b-2c and FIGS. 4a-4b and [0096]); “the transducer being an ultrasound transducer” (Vignon: claim 9); and Vignon: p.14, ll.16-17, FIGS.1, 3 and 7).
Ma further teaches that the determined position is 
“as a function of the time of flight of the tracking signal between the ultrasound probe and the interventional tool” ([0019]: by knowing both the angle of attach of the instrument with respect to the transducer and the structural dimensions of the instrument, embodiments of the invention operate to calculate the position at any time of any desired portion of the instrument (e.g., the instrument tip)).
As the position at any time of any desired portion of the instrument may be calculated, it implicitly teaches that a time of flight of the tracking signals may be measured.

Claim 8. Ma, Vignon and Pelissier combined teaches all the limitation of claim 1.
As applied to claim 1, Ma teaches that 
“the image navigator is configured to monotonically modulate at least one aspect of the graphical icon in responsive to the distance of the interventional tool relative to the acoustic image plane as tracked by the tool tracker” (Comparing FIG.1d and 1f: when the tip 18 coincide with image plane 16, the instrument pip 102 and the predicted intersection pip 101 overlap; whereas when tip 18 passes image plane 16, instrument pip 102 diverges below predicted intersection pip 101; and [0047]: embodiment of the invention may provide a predicted intersection pip or other target designator appearing differently than illustrated in FIG. 1b, such as may have a distinctive color and/or shape denoting the desired target location).
Pelissier teaches that the modulation is a monotonic modulation in [0155]: FIG.3: Marker 32 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment, such as, for example, the distance between marker 32 and the tip of needle 21. For example, marker 32 be displayed in a color that transition a spectrum from green to red when the tip of the needle 21 nears the plane of image 23. N some embodiments, maker 32 comprises a circle, the diameter of the circle varying according to the distance between the tip of the needle and the plane of the image. Some embodiments comprise that relates a coded appearance characteristic of marker 32 to distance between the tip of the needle 21 and marker 32; and FIG.3: the scale bar 33.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma and Vignon combined employ such a feature of a monotonic modulation of the at least one aspect of the graphical icon as taught in Pelissier for the advantage of “help[ing] a user to visualize the relative locations of needle and a targeted abnormality or other location within a patient”, as suggested in Pelissier, [0153].

Claim 13. Ma, Vignon and Pelissier combined teaches all the limitation of claim 1, including the feature of “the image navigator is configured to modulate at least one aspect of the graphical icon” (Ma: [0047]); and “the modulation is a monotonic modulation” (Pelissier: [0155] and FIG.3).

However, in an analogous graphical icon modulation field of endeavor, Pelissier teaches that the modulation is
“to a minimal movement of the interventional tool perpendicular to the acoustic image plane as tracked by the tool tracker” ([0158]: a coded appearance characteristic of marker indicates the angle that the trajectory of needle makes with the plane of image. The color used to display line 30 may traverse a spectrum of colors as needle moves from parallel to the plane of image to perpendicular to the plane of image…The projection of needle and its trajectory onto image as lines 24 and 30 indicates the orientation of needle in a first plane, and the brightness of line 30 indicates the orientation of needle 21 in a second plane orthogonal to the first).
In regard to the feature that “said minimal movement being movement of the interventional tool perpendicular to the acoustic image planes less than a predetermined threshold distance”, it is obvious to one of ordinary skill in the art that in order to define a minimum quantity, such a quantity has to be less than a predetermined threshold value.
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma and Vignon combined employ such a feature of “the image navigator is further operable to monotonically modulate the at least one aspect responsive to a minimal movement of the interventional tool perpendicular to the acoustic image plane help[ing] a user to visualize the relative locations of needle and a targeted abnormality or other location within a patient”, as suggested in Pelissier, [0153].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Vignon and Pelissier, as applied to claim 1, further in view Peng et al., US 2015/0355145 A1, hereinafter Peng.

Claim 10. Ma, Vignon and Pelissier combined teaches all the limitation of claim 1, including the feature of “the image navigator is configured to modulate at least one aspect of the graphical icon” (Ma: [0047]); and “the modulation is a monotonic modulation” (Pelissier: [0155] and FIG.3).
Neither Ma, Vignon nor Pelissier teaches that the graphical icon is modulated between a fixed minimum amplitude and a fixed maximum amplitude.
However, in an analogous graphical icon presentation field of endeavor, Peng teaches that
 “the image navigator is further configured to monotonically modulate the at least one aspect of the graphical icon between a fixed minimum amplitude and a fixed maximum amplitude of the at least one ultrasound tracking signal” (FIG.5: the color bar 78 has a fixed scale with a fixed minimum and a fixed maximum amplitude) – though not explicitly illustrated, it would be obvious to one of ordinary skill in the art that a conventional color bar or scale bar represents a range of values, therefore it has a fixed maximum and a fixed minimum numbers. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma, Vignon and Pelissier combined employ such features of “the image navigator is further operable to monotonically modulate the at least one aspect of the graphical icon between a fixed minimum amplitude and a fixed maximum amplitude of the at least one ultrasound tracking signal” as taught in Peng for the advantage of evaluating phased array echo data by accounting for background noise in order to improve the reliability  of the signals and reduce or eliminate false detection”, as suggested in Peng, [0010].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Vignon and Pelissier, as applied to claim 1, further in view of Peng, further in view of Fomitchov et al., US 2014/0152800 A1, hereinafter Fomitchov.

Claim 11. Ma, Vignon and Pelissier combined teaches all the limitation of claim 1, including the feature of “the image navigator is configured to modulate at least one aspect of the graphical icon” (Ma: [0047]); and “the modulation is a monotonic modulation” (Pelissier: [0155] and FIG.3).
Neither Ma, Vignon nor Pelissier teaches that the graphical icon is modulated between a fixed minimum S/N ratio and a fixed maximum S/N ratio.
Peng teaches that
“the image navigator is operable to monotonically modulate the at least one aspect of the graphical icon as a function of a noise parameter of the at least one ultrasound tracking signal” ([0060]: the echo signal 66 corresponding to any defects or noise may be observable to the operator as indications 70 having amplitudes…The magnitude of the amplitudes for each indication displayed may be indicated by their spot size as well as their color using a color code bar 78; FIGS. 5 and 6) – the echo signal corresponds to noise; and
“the image navigator is further operable to monotonically modulate the at least one aspect of the graphical icon between a fixed minimum noise and a fixed maximum noise of the at least one ultrasound tracking signal” (FIG.5: the color bar 78 has a fixed scale with a fixed minimum and a fixed maximum amplitude) – though not explicitly illustrated, it would be obvious to one of ordinary skill in the art that a conventional color bar or scale bar represents a range of values, therefore it has a fixed maximum and a fixed minimum numbers.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma, Vignon and Pelissier combined employ such features of “the image navigator is operable to monotonically modulate the at least one aspect of the graphical icon as a function of a noise parameter of the at least one ultrasound tracking signal, and between a fixed minimum noise and a fixed maximum noise of the at least one ultrasound tracking signal” as taught in Peng for the advantage of evaluating phased array echo data by accounting for background noise in order to improve the reliability  of the signals and reduce or eliminate false detection”, as suggested in Peng, [0010].

Neither Ma, Vignon, Pellisier nor Peng teaches that the graphical icon represents a signal-to-noise ratio.
However, Fomitchov teaches that the graphical icon represents a signal-to-noise ratio in [0069]: visual reference points for the measured parameters may be implemented by graphical bars for SNR. FIG.4 illustrates the graphical bar with a fixed maximum SNR of 200 and a fix minimum SNR of 0.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma, Vignon, Pelissier and Peng combined employ such features of having the graphical icon representing a signal-to-noise ratio such that “the image navigator is further operable to monotonically modulate the at least one aspect of the graphical icon between a fixed minimum signal-to-noise ratio and a fixed maximum signal-to-noise ratio of the at least one ultrasound tracking signal” as taught in Fomitchov for the advantage of presenting the calculated image quality parameters in relation to reference values indicating the potential of improving the image quality in a comprehensive way”, as suggested in Fomitchov, [0068].

Claim 12. Ma, Vignon and Pelissier combined teaches all the limitation of claim 1, including the feature of “the image navigator is configured to modulate at least one Ma: [0047]); and “the modulation is a monotonic modulation” (Pelissier: [0155] and FIG.3).
Neither Ma, Vignon nor Pelissier teaches that the graphical icon is modulated between a fixed minimum S/N ratio and a fixed maximum S/N ratio.
However, in an analogous graphical icon presentation field of endeavor, Peng teaches that
 “the image navigator is operable to monotonically modulate the at least one aspect of the graphical icon as a function of a noise parameter of the at least one ultrasound tracking signal” ([0060]: the echo signal 66 corresponding to any defects or noise may be observable to the operator as indications 70 having amplitudes…The magnitude of the amplitudes for each indication displayed may be indicated by their spot size as well as their color using a color code bar 78; FIGS. 5 and 6) – the echo signal corresponds to noise; and
“the image navigator is further operable to monotonically modulate the at least one aspect of the graphical icon between a minimum noise and a maximum noise of the at least one ultrasound tracking signal” (FIG.5: the color bar 78 has a scale with a minimum and a maximum amplitude) – though not explicitly illustrated, it would be obvious to one of ordinary skill in the art that a conventional color bar or scale bar represents a range of values, therefore it has a maximum and a minimum numbers.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma, Vignon and Pelissier combined employ such features of “the image navigator is operable to monotonically modulate the at least one aspect of the graphical evaluating phased array echo data by accounting for background noise in order to improve the reliability  of the signals and reduce or eliminate false detection”, as suggested in Peng, [0010].

Neither Ma, Vignon nor Peng teaches that the graphical icon represents a signal-to-noise ratio, and the modulation is performed between a fixed minimum sign-to-noise ratio and a variable maximum signal-to-noise ratio, and the maximum signal-to-noise ratio being variable based on properties of the at least one ultrasound tracking signal.
However, Fomitchov teaches that the graphical icon represents a signal-to-noise ratio and the modulation is performed between a fixed minimum signal-to-noise ratio and a variable maximum signal-to-noise ratio in [0069]: visual reference points for the measured IQ parameters may be implemented by graphical bars for SNR displaying “best”, “acceptable” and “low” ranges for each parameter…The “best”, “acceptable” and “low” ranges for each parameter may further be user-configurable…may be based on user selected target types…may be a user-defined type of biological sample; and [0090]: imaging parameter optimization. This step involves determination of updated settings for at least one of the image acquisition parameters, e.g., by calculating new settings using one or more optimization models to improve IQ parameters; and FIG.4.
Hence, the low SNR is considered “a fixed minimum signal-to-noise ratio” as claimed, i.e., in FIG.4, the scale bar has a minimum value that is a fixed number. The 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma, Vignon, Pellisier and Peng combined employ such features of the graphical icon representing a signal-to-noise ratio, and “the modulation is performed between a fixed minimum signal-to-noise ratio and a variable maximum signal-to-noise ratio”, and “the maximum SNR is variable based on properties of the at least one ultrasound tracking signal, as the SNR is an intensity ratio between the signal and the noise” as taught in Fomitchov for the advantage of presenting the calculated image quality parameters in relation to reference values indicating the potential of improving the image quality in a comprehensive way”, as suggested in Fomitchov, [0068].

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al, US 2011/0245659 A1, herein after Ma, in view of Vignon et al., WO 2011/138698 A1, hereinafter Vignon.

Claim 14. Ma teaches a tool navigation system, comprising: 
“an ultrasound probe including a transducer array operable to generate an acoustic image plane for scanning an anatomical region” ([0038]: FIG.1a: imaging transducer 21, such as may comprise an ultrasound transducer or other imaging transducer configuration, obtains imaging information from an imaging area or volume, shown here as image plane 16, within an object; and [0055]: transducer 210 is shown in imaging transducer 21…transducer 210 may comprise an array of ultrasound transducers),
“the ultrasound probe having a plurality of ultrasound transducers forming the transducer array” ([0055]: transducer 210 is shown in imaging transducer 21…Transducer 210 may, for example, comprise an array of ultrasound transducers operable to transmit ultrasonic pulses);
“an ultrasound scanner operatively connected to the ultrasound probe to generate an ultrasound image of the anatomical region” ([0038]: in operation, imaging transducer 21, typically operable in combination with a host system unit such as may comprise an ultrasound system unit or other appropriate system unit, is used to provide an image of features of the object beneath surface 12); 
“an interventional tool operable to be navigated within the anatomical region relative to the acoustic image plane” ([0039]: instrument 14 (e.g., a biopsy needle or other instrument) within the object, such as to dispose tip 18 at or in a desired target),
“the interventional tool including at least one further transducer” ([0040]: position transducer 22, mounted on instrument 14, may comprise a transmitter providing a positioning signal for reception by position transducer 23 which in this case would comprise a receiver), wherein
[0040]: position transducer 22 and 23 are adapted to operate cooperatively to provide information regarding the position of the instrument 14 relative to imaging transducer 21; [0045]: a position transducer pair (e.g., transmitter/receiver pair) of embodiments can be tuned to each other such that signals from other instruments are not acted upon; [0059]: FIGS.2b-2c, the relationship between the linear distance difference on the sensor, and the corresponding linear distance difference along the path of instrument 14 is shown; FIGS.4a-4b; and [0096]: Eq. 15 and 16, information such as the instrument tip distance from the image plane along the y axis and/or from the imaging transducer face along the z axis may be provided);
“a tool tracker operatively connected to at least the plurality of ultrasound transducers to track the distance of the interventional tool relative to the acoustic image plane” ([0058]: in operation, the location of instrument 14, or a portion thereof (e.g., tip 18) is calculated using position information obtained using position transducers 22 and 23; [0059]: FIGS.2b-2c, the relationship between the linear distance difference on the sensor, and the corresponding linear distance difference along the path of instrument 14 is shown; FIGS.4a-4b; and [0096]: Eq. 15 and 16, information such as the instrument tip distance from the image plane along the y axis and/or from the imaging transducer face along the z axis may be provided); and 
“an image navigator operatively connected to the ultrasound scanner and the tool tracker to display a graphical icon on the ultrasound image of the anatomical region as generated by the ultrasound scanner for illustrating a tracking by the tool tracker of the distance of the interventional tool relative to the acoustic image plane” (FIGS.1d and 1f; [0051]: FIG.1c: the situation where instrument 14 has been inserted in to the object sufficiently such that tip 18 has advanced to coincide with image plane 16…FIG.1d: predicted intersection pipi 101 and instrument pip 102 are concentrically overlapping. In operation, a clinician monitors instrument pip 102 as instrument 13 is advancing through instrument guide 13 until instrument pip 102 is disposed in a predetermined relationship with predicted intersection pip 101; and [0052]: FIG.1c: instrument 14 is inserted further into the object than shown in FIG.1C, tip 18 will traverse image plane 16 as shown in FIG. 1e; FIG.1f: instrument pip 102 will diverge below predicted intersection pip 101 on image 100…as instrument 14 is inserted further into the object and tip 18 passes image plane 16 alone a diagonal in the instrument plane represented by line 103, image pip 102 will move deeper down into the object and away from image plane 16; and FIG.5: No.511: signal processing, graphic generation and overlay generation).

Ma does not explicitly teach (1) the at least one further transducer connected to the interventional tool is an ultrasound transducer; (2) the at least one further transducer is disposed on the distal tip of the interventional tool, and is insertable with the 
However, in an analogous internal positioning of an interventional tool field of endeavor, Vignon teaches
(1) the at least one further transducer connected to the interventional tool is an ultrasound transducer (claim 9: said device comprising a plurality of tracking transducers that includes said object, each of the plurality serving as a source, or each serving as a receiver, of said transmissive ultrasound, each being attached to an interventional tool);
(2) the at least one further transducer is disposed on the distal tip of the interventional tool, and is insertable with the interventional tool within the anatomical region (p.14, ll.16-17: FIG.7 shows an interventional tool 710 with two transmitters 720, 730 attached and located mutually apart; and FIG.7 shows that the two transmitters 720 and 730 are attached to the distal tip of the interventional tool such that these transducers are insertable with the interventional tool within the anatomical region); and
(3) the tracking signal being communicated between the ultrasound probe and the interventional tool is an ultrasound tracking signal (FIG.1: signal communication between the transmitter 110 at location P to the imaging array elements 102, and FIG. 3: signal communication between the receiver on catheter and the imaging array elements; as the imaging array elements are ultrasound transducer array elements, the signal communicated between the transducers on the catheter and on the probes is an ultrasound tracking signal)
  Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the tool navigation system of Ma employ such features of (1) the at least one further transducer connected to the interventional tool is an ultrasound transducer; (2) the at least one further transducer is disposed on the distal tip of the interventional tool, and is insertable with the interventional tool within the anatomical region; and (3) the tracking signal being communicated between the ultrasound probe and the interventional tool is an ultrasound tracking signal as taught in Vignon for the advantage of “allow[ing] reliably and precisely identifying the position and orientation of an interventional tool or catheter with respect to the surrounding tissue, which is extremely useful for visualization of the surgical procedure, and often a difficult task using standard ultrasound imaging along”, as suggested in Vignon, p.14, ll.18-21.

Claim 15. Ma teaches a tool navigation system, comprising: 
“an ultrasound probe including a transducer array operable to generate an acoustic image plane for scanning an anatomical region” ([0038]: FIG.1a: imaging transducer 21, such as may comprise an ultrasound transducer or other imaging transducer configuration, obtains imaging information from an imaging area or volume, shown here as image plane 16, within an object; and [0055]: transducer 210 is shown in imaging transducer 21…transducer 210 may comprise an array of ultrasound transducers),
[0055]: transducer 210 is shown in imaging transducer 21…Transducer 210 may, for example, comprise an array of ultrasound transducers operable to transmit ultrasonic pulses);
“an ultrasound scanner operatively connected to the ultrasound probe to generate an ultrasound image of the anatomical region” ([0038]: in operation, imaging transducer 21, typically operable in combination with a host system unit such as may comprise an ultrasound system unit or other appropriate system unit, is used to provide an image of features of the object beneath surface 12);  
“an interventional tool operable to be navigated within the anatomical region relative to the acoustic image plane” ([0039]: instrument 14 (e.g., a biopsy needle or other instrument) within the object, such as to dispose tip 18 at or in a desired target),
“the interventional tool including at least one further transducer” ([0040]: position transducer 22, mounted on instrument 14, may comprise a transmitter providing a positioning signal for reception by position transducer 23 which in this case would comprise a receiver) and 
“said at least one further ultrasound transducer being configured to communicate with the plurality of ultrasound transducers forming the transducer array” ([0040]: position transducer 22 and 23 are adapted to operate cooperatively to provide information regarding the position of the instrument 14 relative to imaging transducer 21; [0045]: a position transducer pair (e.g., transmitter/receiver pair) of embodiments can be tuned to each other such that signals from other instruments are not acted upon; [0059]: FIGS.2b-2c, the relationship between the linear distance difference on the sensor, and the corresponding linear distance difference along the path of instrument 14 is shown; FIGS.4a-4b; and [0096]: Eq. 15 and 16, information such as the instrument tip distance from the image plane along the y axis and/or from the imaging transducer face along the z axis may be provided);
“a tool tracker operatively connected to at least one of the ultrasound probe and the interventional tool to track a distance of the interventional tool relative to the acoustic image plane” ([0058]: in operation, the location of instrument 14, or a portion thereof (e.g., tip 18) is calculated using position information obtained using position transducers 22 and 23; [0059]: FIGS.2b-2c, the relationship between the linear distance difference on the sensor, and the corresponding linear distance difference along the path of instrument 14 is shown; FIGS.4a-4b; and [0096]: Eq. 15 and 16, information such as the instrument tip distance from the image plane along the y axis and/or from the imaging transducer face along the z axis may be provided); and 
“an image navigator operatively connected to the ultrasound scanner and the tool tracker to display a graphical icon on the ultrasound image of the anatomical region as generated by the ultrasound scanner for illustrating a tracking by the tool tracker of the distance of the interventional tool relative to the acoustic image plane by the tool tracker([0058]: in operation, the location of instrument 14, or a portion thereof (e.g., tip 18) is calculated using position information obtained using position transducers 22 and 23; [0059]: FIGS.2b-2c, the relationship between the linear distance difference on the sensor, and the corresponding linear distance difference along the path of instrument 14 is shown; FIGS.4a-4b; and [0096]: Eq. 15 and 16, information such as the instrument tip distance from the image plane along the y axis and/or from the imaging transducer face along the z axis may be provided); and wherein 
“the image navigator is operable to modulate at least one of a size, a shape, and a color of the graphical icon responsive to the distance of the interventional tool relative to the acoustic image plane as tracked by the tool tracker” ([0047]: embodiment of the invention may provide a predicted intersection pip or other target designator appearing differently than illustrated in FIG. 1b, such as may have a distinctive color and/or shape denoting the desired target location; and [0047]: embodiment of the invention may provide a predicted intersection pip or other target designator appearing differently than illustrated in FIG. 1b, such as may have a distinctive color and/or shape denoting the desired target location) - as the distance of the interventional tool relative to the acoustic image plane is calculated 2based on the geometric relationship between the transducers on the imaging probe and on the interventional tool, different target location would result in different distances of the interventional tool relative to the acoustic image plane; therefore the graphical icon responses to the different distances with distinctive color and/or shape.

Ma does not explicitly teach (1) the at least one further transducer connected to the interventional tool is an ultrasound transducer; (2) the at least one further transducer is inserted into the anatomical region when the ultrasound probe and the interventional 
However, in an analogous internal positioning of an interventional tool field of endeavor, Vignon teaches
(1) the at least one further transducer connected to the interventional tool is an ultrasound transducer (claim 9: said device comprising a plurality of tracking transducers that includes said object, each of the plurality serving as a source, or each serving as a receiver, of said transmissive ultrasound, each being attached to an interventional tool);
(2) the at least one further transducer is inserted into the anatomical region when the ultrasound probe and the interventional tool communicate (p.14, ll.16-17: FIG.7 shows an interventional tool 710 with two transmitters 720, 730 attached and located mutually apart; and FIG.7 shows that the two transmitters 720 and 730 are attached to the portion of the interventional tool such that these transducers are insertable with the interventional tool within the anatomical region); and
(3) the tracking signal being communicated between the ultrasound probe and the interventional tool is an ultrasound tracking signal (FIG.1: signal communication between the transmitter 110 at location P to the imaging array elements 102, and FIG. 3: signal communication between the receiver on catheter and the imaging array elements; as the imaging array elements are ultrasound transducer array elements, the signal communicated between the transducers on the catheter and on the probes is an ultrasound tracking signal)
allow[ing] reliably and precisely identifying the position and orientation of an interventional tool or catheter with respect to the surrounding tissue, which is extremely useful for visualization of the surgical procedure, and often a difficult task using standard ultrasound imaging along”, as suggested in Vignon, p.14, ll.18-21.

Response to Arguments
	Applicant’s arguments in regard to the rejections to claims 1, 4-5, 8 and 10-15 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant’s assertion and Examiner’s consideration are addressed below.
In the Remarks, from the last paragraph of p.13, to the second to the last paragraph of p.15, in regard to the rejection to claim 1, Applicant asserted various limitations of claim 1 that Ma does not teach. In regard to these limitations. 
Examiner respectfully notes that in the rejection issued in the previous Office action that is maintained in the current rejection, it is clearly stated that Ma does not 
The same consideration applies to claims 14 and 15.

In the Remarks, from the last paragraph of p.15 to p.16, Applicant asserted that the system in Ma et al. does not disclose the features associated with the image navigator. In specific, Applicant asserted that, “in respect of the feature: "tracking by the tool tracker of the distance of the interventional tool relative to the acoustic image plane", Ma et al. only actually discloses at [53] to modulate (e.g. change the size of) instrument pip to indicate the relative proximity to the target”. 
Examiner respectfully disagrees and notes that, “to indicate the relative proximity of the instrument tip to the target” is considered to track the distance of the interventional tool relative to the acoustic image plane. In the rejection, Examiner considers that “as the distance of the interventional tool relative to the acoustic image plane is calculated based on the geometric relationship between the image plane and on the interventional tool, different target location would result in different distances of the interventional tool relative to the acoustic image plane; therefore the graphical icon responses to the different distances with distinctive color and/or shape” (p.7). The distinctive color and shape of the graphical icon is the tool tracker that illustrates the relative proximity of the tip to the target. 
Applicant further asserted that, “with reference to Ma et al., para. [0056] and Fig. 2a, target 204 the distance between tip 18 and target 204 is not the same as the claimed distance of the interventional tool relative to the acoustic image plane. The 
Examiner respectfully disagrees and notes that, Ma teaches that the transducer on the interventional tool and the ultrasound probe are operatively connected, i.e., there is a signal communication between the two units. In [0096] it teaches that distance between the instrument tip and the image plane or the imaging transducer is provided. Note that the image plane starts from the transducer, and the transducer is considered the edge of the image plane. Hence, Ma is considered providing sufficient teaching to the claimed feature of the tracking signal being indicative of a distance of the interventional tool relative to the acoustic image plane, and the tool tracker tracks such a distance. 
Note that the needle tip is part of the interventional tool, and the target is located on the imaging plane. If Applicant intends to claim the distance to be from any particular location of the interventional tool other than the tip to any portion of the acoustic image plane that does not include the target, the claim should be amended to clearly reflect such. Current claim language merely recite “the distance of the interventional tool relative to the acoustic imaging plane”. It may be interpreted to be a distance of any portion of the interventional tool (such as the needle tip) to any portion of the acoustic imaging plane (such as the target). 
The same consideration applies to claims 14 and 15.

In the Remarks, from the last paragraph of p.17 to the second to the last paragraph of p.18, Applicant asserted that Vignon does not teach "said tool tracker being configured to estimate the distance of the interventional tool relative to the acoustic image plane as a function of at least one of an amplitude and a signal-to-noise ratio of the at least one ultrasound tracking signal."
	Examiner respectfully disagrees and notes that, in the rejection, Ma teaches “the distance of the interventional tool relative to the acoustic image plane” as considered in Section 2 above. Vignon further teaches in p.6, line 31 to p.7, line 4 that the amplitude of the ultrasound is associated with the distance of the ultrasound traveled, i.e., the distance is a function of the amplitude. Hence, the distance estimated in Ma is as a function of an amplitude of the tracking signal when Ma and Vignon are combined. Note that Ma is relied upon for the teaching that the distance is a distance of the interventional tool relative to the imaging plane, and Vignon is relied upon for the teaching that the distance is a function of the amplitude. Current claim language merely recites that the distance is a function of an amplitude of the ultrasound tracking signal. Such a recitation may simply be interpreted such that change of the distance is reflected in the change of the amplitude, and Vignon is considered providing sufficient teaching for such an interpretation. If the distance correlates to the amplitude in any specific way other than simply being a function of it as claimed, Applicant should consider amending the claim to reflect such. 
The same consideration applies to claims 14 and 15.

	Based on the above consideration, the rejection of claims 1, 4-5, 8 and 10-15  herein is considered proper. Claims 1, 4-5, 8 and 10-15 remain being rejected. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YSY/Examiner, Art Unit 3793                 


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793